            Case 1:18-cr-00219-AT Document 205 Filed 06/15/21 Page 1 of 2

                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: _________________
                                                                  DATE FILED: __6/15/2021__

              -against-
                                                                             18 Cr. 219-6 (AT)
CATALINO LOPEZ,
                                                                                 ORDER
                       Defendant.
ANALISA TORRES, District Judge:

        As stated on the record today, June 9, 2021, it is ORDERED that the United States shall
release Defendant from custody, subject to any detainers.

       SO ORDERED.

Dated: June 15, 2021
       New York, New York
Case 1:18-cr-00219-AT Document 205 Filed 06/15/21 Page 2 of 2
